United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3840
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Tiffany Zerley

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: June 16, 2017
                               Filed: June 21, 2017
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Tiffany Zerley appeals from the sentence the District Court1 imposed after she
pleaded guilty to a drug charge. Her counsel has filed a brief under Anders v.

      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
California, 386 U.S. 738 (1967), arguing that Zerley’s sentence is substantively
unreasonable.

       We conclude that the District Court did not impose a substantively
unreasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007) (discussing
appellate review of sentencing decisions); United States v. McCauley, 715 F.3d 1119,
1127 (8th Cir. 2013) (noting that when a district court has varied below the U.S.
Sentencing Guidelines range, it is “nearly inconceivable” that the court abused its
discretion in not varying further). We have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75, 80 (1988), and have found no nonfrivolous issues for
appeal. Accordingly, we affirm.
                        ______________________________




                                        -2-